Citation Nr: 0920094	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disability (claimed as thoracolumbar scoliosis due to a 
lumbar contusion).

4.  Entitlement to service connection for a dental disability 
(claimed as a loss of teeth).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and family


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to August 
1952, with additional service in the North Dakota National 
Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits being sought on 
appeal.  In July 2008, the Veteran testified before the Board 
at a hearing held via videoconference from the RO.  With 
respect to the Veteran's claims for service connection for a 
lumbar spine contusion and thoracic lumbar scoliosis, during 
testimony before the Board the Veteran acknowledged that the 
two claims were for one disability and that he is claiming 
that his thoracic lumbar scoliosis is a result of a lumbar 
contusion.  Therefore, the Board finds that this claim is 
most accurately framed as service connection for a lumbar 
spine disability (claimed as thoracic lumbar scoliosis due to 
a lumbar contusion).

In September 2006, the Veteran filed a claim for pension 
benefits, in addition to his claim for compensation.  As the 
pension claim has not been developed for appellate review, 
the Board refers it to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

The Board notes that the most recent VA medical records are 
dated in October 2006.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  In 
addition, the Veteran submitted statements of services 
rendered for dental treatment from Monarch Dental Associates 
and Rogers Dental Associates that were unaccompanied by any 
treatment records.  In addition, the Veteran indicated that 
he received treatment for hearing loss and tinnitus from Fort 
Smith Hearing and Dr. M. Reese.  Accordingly, those private 
treatment records should be obtained.

With respect to the Veteran's hearing loss and tinnitus 
claims, the Veteran contends that his hearing loss is due to 
machine gun duty and a dynamite explosion during service.  In 
July 2006, the Veteran testified that his military 
occupational specialty was that of light 30 caliber machine 
gunner and machine gunner assistant.  He testified that he 
fired his weapon about once per week and had no hearing 
problems prior to his service, but that he has had constant 
ringing in his ears since discharge from service.  In 
September 2006 statement, his spouse indicated that she 
became aware of his hearing loss in October 1953.  VA 
treatment records reflect treatment for hearing loss.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, a remand is 
needed to determine whether any current hearing loss and 
tinnitus are related to the Veteran's service.

With respect to his low back disability claim, the Veteran 
contends that his low back was injured when another soldier 
jumped on his back causing an injury for which he received 
heat treatments.  A January 1951 entrance examination 
reflects a normal clinical evaluation of the spine.  However, 
a July 1951 clinical note reflects the Veteran's complaint of 
right-sided pain in the lower back and a contusion of the 
lumbar muscles that was treated with heat.  An August 1952 
separation examination reflects a diagnosis of mild thoracic-
lumbar scoliosis.  A November 1988 VA treatment record 
reflects the Veteran's complaints of low back pain that had 
progressively worsened during the past few years.  VA's duty 
to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995), Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, a remand for an etiological opinion, 
rationale, and examination addressing whether the Veteran's 
scoliosis is a congenital or developmental disability, 
whether it was aggravated by the Veteran's service, or 
whether his current back disability is proximately due to or 
the result of scoliosis, is therefore in order.

Finally, the Veteran is seeking entitlement to dental 
treatment.  He contends that some of his teeth were pulled 
during service and that a partial was made which never fit 
properly.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995), Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, a remand for an etiological 
opinion, rationale, and examination addressing whether the 
veteran's current dental disability was incurred in or 
aggravated by his service, is therefore in order.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Obtain the Veteran's VA treatment 
records since October 2006, including any 
outpatient dental treatment records.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Monarch 
Dental Associates, Rogers Dental 
Associates, Fort Smith Hearing, Dr. M. 
Reese, and any other providers identified.  
All attempts to secure the records must be 
documented in the claims folder.

3.  Schedule a VA audiological examination 
to determine the current nature and 
etiology of any current hearing loss and 
tinnitus.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  All 
indicated studies should be performed.  
The examiner should also fully describe 
the functional effects caused by the 
Veteran's hearing loss.  Specifically, the 
examiner should provide the following:

	(a)  Diagnose any current hearing loss 
and tinnitus?

(b)  Is it as likely as not (50 percent 
or more probability) that any hearing 
loss or tinnitus was incurred in or 
aggravated by the Veteran's service, 
including any in-service acoustic 
trauma as a machine gunner and 
assistant gun runner?  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current thoracolumbar 
spine disability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

	(a)  Diagnose any current lumbar spine 
disability.

(b)  Is it as likely as not (50 percent 
or more probability) that any 
thoracolumbar spine disability was 
incurred in or aggravated during the 
Veteran's service, including as due to 
a lumbar contusion in July 1951?  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-
service injury and relied on lack of 
evidence in service medical records to 
provide negative opinion).

(c)  The service medical records show 
that the Veteran has mild thoracolumbar 
scoliosis.  The examiner should provide 
the following information:

(1) Is it likely (more than 50 
percent probability) that the 
Veteran's scoliosis is a congenital 
or development defect?

(2) Is it as likely as not (50 
percent probability or more) that 
the scoliosis was aggravated 
(permanently increased in severity 
beyond the natural progression of 
the disease) during the Veteran's 
service, including a lumbar 
contusion in July 1951?

5.  Schedule the Veteran for a dental 
examination to determine the current 
nature and etiology of any current dental 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

	(a)  Diagnose any current dental 
disability.

(b)  Is it as likely as not (50 percent 
probability or more) that any dental 
disability was incurred in or 
aggravated by the Veteran's service, 
including any dental treatment during 
service? The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in  service medical 
records to provide negative opinion).

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

